DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment, previous 112(b) rejection on claims 2, 4, 6-10, 12-14 and 17 are rejected under 35 U.S.C. 112(b) and previous 112(b) rejection on claim 10 are hereby withdrawn.
In view of the amendment, previous 103 rejections over Boursier (US 2010/0196542 A1) in view of SOBEL et al (WO 2016/123224 A1) are hereby withdrawn.  Therefore, applicant’s argument with respect to the rejection is now moot.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claim Interpretation
In claims 10 and 36-39, applicant recite “starchy materials” of the oil-in-water emulsion.  Based on the reading of present specification (see [0016] of US-PGPUB (US 2021/0137790 A1) of instant application), “starch materials” are interpreted by the Examiners to mean (any) substance(s) obtained from starch and to comprise instant octenyl succinate starch and instant maltodextrin, both of which are starch materials.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  In both claims 1 and 11, applicant need to put parentheses around “1- B/T” (to ensure a correct order of mathematical operation).  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: (i) on lines 2-3, applicant need to change “the range” to --- a range ---.  (ii) on the last line, applicant need to insert --- of from --- before “1:15 to 1:25.”  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  on line 2, applicant need to change “the range” to --- a range ---.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  on line 2, applicant need to change “the range” to --- a range ---.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  (i) on line 2, applicant need to change “the range” to --- a range ---.  (ii) on line 2, applicant need to change “from 5 to 15%,” to --- from 5 up to 15%, --- (so that the range of claim 14 is consistent with instant Carr’s index range (lower than 15%) of claim 11).  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  on line 2, applicant need to insert --- a --- in front of “disintegration”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  (i) on line 1, applicant need to insert --- said --- between “wherein” and “oil-in-water”.  (ii) on the last line, applicant need to change “an oil-soluble substance” to --- the oil-soluble substance ---.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  on the last line, applicant need to change “and” to --- or ---.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  on line 1, applicant need to delete “the” in front of “preparation” and change “a powder” to --- the powder ---.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  on line 2, applicant need to insert --- of --- between “45 %” and “amylose;”.  Appropriate correction is required.
Claim 33 is objected to because of the following informalities:  on line 2, applicant need to change “the range” to --- a range ---.  Appropriate correction is required.
Furthermore, claim 33 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 7. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 34 and 35 are objected to because of the following informalities: (i) on line 1 of both claims 34 and 35, applicant need to change “the oily phase” to --- an oily phase ---; (ii) on line 2 of both claims 34 and 35, applicant need to insert --- of --- between “weight” and “the”.  Appropriate correction is required.
Claims 36-39 are objected to because of the following informalities:  on line 2 of claims 36-39, applicant need to insert --- of --- between “weigh” and “the”.  Appropriate correction is required.
Claim 40 is objected to because of the following informalities:  on line 1, applicant need to insert --- a --- between “has” and “bulk”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8-14, 18, 19 and 34-42 are rejected under 35 U.S.C. 103 as being unpatentable over Gelin (US 2005/0048181 A1) in view of Fernandes et al (“Gum arabic/starch/maltodextrin/inulin as wall materials on the microencapsulation of rosemary essential oil”, Carbohydrate Polymers, vol.101, pg.524-532 (2014)) and SOBEL et al (WO 2016/123224 A1).
Gelin teaches (abstract) an acidic butter O/W emulsion of a lipophilic substance capable of imparting, improving or modifying the flavor properties of a composition to which it is added.  In its Example 5 (see [0103]-[0123]), Gelin teaches preparation of a liquid acidic biscuit flavored butter O/W emulsion shown below and post-processing this emulsion into a free-flowing powder form as also shown below:

    PNG
    media_image1.png
    318
    471
    media_image1.png
    Greyscale
 .
In the composition shown above, Butter oil teaches instant oil of claim 18 and Biscuit flavor 714820 26TH teaches instant active of claim 18 that is an oil-soluble substance solubilized in the oil.

    PNG
    media_image2.png
    271
    457
    media_image2.png
    Greyscale
.
As shown above, the biscuit emulsion was mixed with Octenyl succinate starch and Maltodextrin in a weight ratio of 3:22, which translates to 1:7.33.  Such ratio falls within instant range of 1:5 – 1:40 and thus teaches instant range.  Gelin further teaches ([0123]) that spray-drying was performed to produce “a free-flowing powder” ready to be combined or dry blended with other solid ingredients or powders in a final consumer product.  Since applicant state in present specification (see the 1st paragraph on pg.8) that free-flowing powders have Carr’s index from 5 to 15%, it follows that Gelin’s free-flowing powder would have Carr’s index from 5 to 15%.  
Gelin does not teach instant tapped density limitation (at least 0.30 g/ml) or bulk density limitation (at least 0.30 g/ml).  Fernandes teaches (see the 2nd paragraph on the right-hand-column on pg.527) that the tapped density is an important factor related to the transport, packaging and marketing of powders.  Fernandes teaches that a high-density dry product can be stored in a smaller container, compared with a low-density product.  Fernandes specifically teaches tapped density range of 0.35-0.49 g/ml.  It would have been obvious to one skilled in the art to have the tapped density for Gelin’s free-flowing powder to be in the range of 0.35-0.49 g/ml such that Gelin’s powder can be stored in a smaller container.  Thus, Gelin in view of Fernandes teaches instant tapped density range of at least 0.30 g/ml (of claim 1) as well as instant tapped density range of 0.30-0.70 g/ml (of claim 13).  Furthermore, based on Carr’s index of 5-15% for Gelin’s free-flowing powder (as discussed above) and the tapped density range of 0.35-0.49 g/ml (as taught by Fernandes), the bulk density range is calculated (using the formula shown in claim 1) to be about 0.3-0.47 g/ml.  Thus, Gelin in in view of Fernandes also teaches instant bulk density range of at least 0.30 g/ml (of claim 1) as well as instant bulk density range of 0.30-0.70 g/ml (of claim 12).
With respect to instant electrostatic spray-drying, Gelin does not teach that its emulsion is electrostatic spray-dried.  SOBEL teaches (abstract) that by performing electrostatic spray-drying, the spray-drying can be accomplished at significantly reduced temperatures to produce free-flowing powder.  SOBEL teaches ([0003]) that this is an advantage over conventional spray drying which is typically carried out at high temperature (150oC-210oC for inlet temperatures and 60-120oC for outlet temperature) because such high temperatures may cause the flavor profile of the dried encapsulated flavor to be significantly different from its original flavor profile, presenting a significant challenging in formulating an acceptable product.  SOBEL further teaches ([0003]) that the energy and time required to pre-condition the spray dryer to reach the set heating conditions can be costly and time-consuming.  Based on SOBEL’s teaching, it would have been obvious to one skilled in the art to perform electrostatic spray-drying in Gelin’s Example 5 in order to ensure that the flavor profile of the dried encapsulated flavor is not significantly different from its original flavor profile and also to save time and heating cost.  Thus, Gelin in view of Fernandes and SOBEL renders obvious instant claims 1, 11-14, 18 and 19.
With respect to instant claim 8, as shown above, in Gelin’s Example 5, 75 wt.% of biscuit emulsion is mixed with 3 wt.% of Octenyl succinate starch (solid) and 22 wt.% of Maltodextrin (solid), and the biscuit emulsion contains 67.3 wt.% of water (non-solid) and 15 wt.% of propylene glycol (non-solid).  This gives the total solid content of 38 wt.% as calculated by the Examiner (i.e., 100 - [0.75 x (67.3 + 15)] = 38), which teaches instant range 20-80 wt.% of claim 8.  Thus, Gelin in view of Fernandes and SOBEL renders obvious instant claim 8. 
With respect to instant claims 9, 34 and 35, since there is 10 wt.% of butter oil (oily phase) in the biscuit emulsion in Gelin’s Example 5, this gives an oily phase content of 19.7 wt.% with respect to the total solid content as calculated by the Examiner (i.e., (0.75 x 10) / 38 (solid content) = 0.197, which is 19.7 wt.%), which teaches instant range 1-50 wt.% of claim 9, instant range 5-40 wt.% of claim 34 and instant range of 10-30 wt.% of claim 35.  Thus, Gelin in view of Fernandes and SOBEL renders obvious instant claims 9, 34 and 35.
With respect to instant claims 10, 36 and 37, as shown above, Gelin’s Example 5 contains total of 25 wt.% of starchy materials (Octenyl succinate starch and Maltodextrin), which gives 65.8 wt.% of starchy materials based on the total solid content of the O/W emulsion as calculated by the Examiner (i.e., 25/38 (solid content) = 0.658 which is 65.8 wt.%), which teaches instant ranges: at least 40 wt.% of claim 10 at least 50 wt.% of claim 36 and at least 60 wt.% of claim 37.  Thus, Gelin in view of Fernandes and SOBEL renders obvious instant claims 10, 36 and 37.
With respect to instant claims 38 and 39, as explained above, Gelin’s Example 5 contains 65.8 wt.% of starchy materials based on the total solid content of the O/W emulsion.  Since such value is very close to the lower end of instant ranges (70-90 wt.% of claim 38 and 70-85 wt.% of claim 39), Gelin renders obvious instant ranges of claims 38 and 39.  Where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness would also exist which may also be overcome by a showing of unexpected results, In re Titanium Metals Corporation of America v. Banner, 227 USPQ 773 (Fed. Cir. 1985).  Thus, Gelin in view of Fernandes and SOBEL renders obvious instant claims 38 and 39.
With respect to instant 40, as already discussed above, Gelin in view of Fernandes teaches the bulk density range of Gelin’s powder to be about 0.3-0.47 g/ml.  Such range overlaps with instant bulk density range 0.40-0.60 g/ml of claim 40, thus rendering instant range prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Thus, Gelin in view of Fernandes and SOBEL renders obvious instant claim 40.
With respect to instant claims 41 and 42, as discussed above, Gelin’s free-flowing powder has Carr’s index range of 5-15%.  Such range overlaps with instant ranges of claims 41 and 42, thus rendering instant ranges prima facie obvious. In re Wertheim, supra.  Thus, Gelin in view of Fernandes and SOBEL renders obvious instant claims 41 and 42.
Claims 2, 3 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gelin (US 2005/0048181 A1) in view of Fernandes et al (“Gum arabic/starch/maltodextrin/inulin as wall materials on the microencapsulation of rosemary essential oil”, Carbohydrate Polymers, vol.101, pg.524-532 (2014)) and SOBEL et al (WO 2016/123224 A1), as applied to claim 1 above, and further in view of Boursier (US 2010/0196542 A1).
With respect to instant claims 2, 3 and 21-24, Gelin is silent as to where the maltodextrin comes from.  Boursier teaches ([0045] and [0053]-[0054]) that maltodextrins prepared from pea starches (instant legume starch of claim 3) can be hydrolyzed conventionally to prevent retrogradation because of their lower amylose content (25-50 wt.%) unlike maltodextrins prepared from maize starches.  Due to this, Boursier teaches that maltodextrins prepared from pea starches are easy to manufacture and can be obtained with high yields (see [0056]-[0061]).  Based on Boursier’s such teaching, it would have been obvious to one skilled in the art to use (in Gelin’s Example 5) maltodextrins prepared from pea starches (which have amylose content of 25-50 wt.%) because they are easily produced with high yields.  The range 25-50 wt.% for the amylose content (as taught by Boursier) teaches instant range (at least 20%) of claim 2 and instant range 25-50% of claim 21.  Also, Boursier’s range 25-50 wt.% for the amylose content overlaps with instant range (25-45%) of claim 22, instant range (30-45%) of claim 23 and instant range (30-45%) of claim 24, thus rendering instant ranges of claims 22-24 prima facie obvious. In re Wertheim, supra.  Thus, Gelin in view of Fernandes and SOBEL, and further in view of Boursier renders obvious instant claims 2, 3 and 21-24.
Claims 4-6 and 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over Gelin (US 2005/0048181 A1) in view of Fernandes et al (“Gum arabic/starch/maltodextrin/inulin as wall materials on the microencapsulation of rosemary essential oil”, Carbohydrate Polymers, vol.101, pg.524-532 (2014)) and SOBEL et al (WO 2016/123224 A1), as applied to claim 1 above, and further in view of Kopsel et al (US 2012/0039970 A1).
With respect to claims 4-6 and 25-32, Gelin is silent as to what type of octenyl succinate starch is used in its invention.  Kopsel teaches ([0005], [0045] and claims 1, 6 and 7) that hydrophilic protective colloid particles such as chemically modified starches maybe used to protect food ingredients from oxidation as well as to provide emulsifying activity in stable suspensions.  Kopsel further teaches ([0037]-[0039]) that preferred embodiments of these starches are sodium octenyl succinate starches such as Capsul (from National Starch), Purity Gum 2000 (from National Starch), or Cleargum CO 01 (from Roquette).  It would have been obvious to one skilled in the art to use Cleargum CO 01 as Gelin’s octenyl succinate starch with a reasonable expectation of protecting food ingredients from oxidation and providing emulsifying activity in stable suspensions.  Cleargum CO 01 is the preferred embodiment of octenyl succinate starch as used by applicant in their working examples, and it is an octenyl succinate starch derived from starch having at least 60% preferably at least 95% of amylopectin (see the last two lines of pg.3 and the 1st paragraph of pg.4 of present specification) with HLB range of 14-16, preferably (for instant equal to 15) (see the 4th paragraph on pg.4 of present specification).  Thus, Gelin in view of Fernandes and SOBEL, and further in view of Kopsel renders obvious instant claims 4-6 and 25-32.   
Claims 7, 15, 17, 20, 33 and 43-46 are rejected under 35 U.S.C. 103 as being unpatentable over Gelin (US 2005/0048181 A1) in view of Fernandes et al (“Gum arabic/starch/maltodextrin/inulin as wall materials on the microencapsulation of rosemary essential oil”, Carbohydrate Polymers, vol.101, pg.524-532 (2014)) and SOBEL et al (WO 2016/123224 A1) as applied to claim 1 above, and further in view of Chen et al (US 2002/0127303 A1).
With respect to instant claims 7 and 33, Gelin does not explicitly teach instant weight ratio range (i.e., 1:15 to 1:25) of octenyl succinate starch to maltodextrin.  Chen teaches an oil-in-water emulsion containing starch sodium octenyl succinate and maltodextrin, which is spray-dried to give a powder.  Chen teaches ([0016], [0013] and [0011]) that the sodium octenyl succinate (an emulsifier) can be present in the amount of 0.1-30 wt.% and the maltodextrin can be present in the amount of 0.1-50 wt.%.  This gives the weight ratio of octenyl succinate starch to maltodextrin to be about 300:1 to 1:500.  Under such general teaching, instant range (1:15 to 1:25) for the weight ratio of octenyl succinate starch to maltodextrin would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that where the general conditions of claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Thus, Gelin in view of Fernandes and SOBEL and further in view of Chen renders obvious instant claims 7 and 33. 
With respect to instant claims 15 and 20, Gelin does not explicitly state that its free-flowing powder (obtained in its Example 5) can be compressed into a tablet.  In each of its Examples 1-4, Chen teaches an oil-in-water emulsion comprising starch sodium octenyl succinate and maltodextrin, and the emulsion is later spray-dried to give a powder.  Chen further teaches ([0024]) that its compositions may be administered to a subject in the form of tablets (as well as dry food).  It would have been obvious to one skilled in the art to form Gelin’s free-flowing powder into a tablet because typically a tablet is easier to handle and more convenient to carry or package than a powder.  Furthermore, since Gelin in view of Fernandes and SOBEL teaches free-flowing powder obtained by spray-drying instant oil-in-water emulsion as described claim 1, it follows that a tablet obtained by compressing such free-flowing powder would naturally exhibit instant disintegration time range as recited in instant claims 17 and 43-46.  Thus, Gelin in view of Fernandes and SOBEL and further in view of Chen renders obvious instant claims 15, 17, 20 and 43-46.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        November 4, 2022